                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF TENNESSEE

AZZAM MEDICAL SERVICES, LLC

v.                                                      Case No.: 4:19−cv−00046−CLC−CHS

PLATINUM GROUP USA, INC.




                                           NOTICE OF HEARING

   This is to advise that a hearing on the motion identified in the corresponding docket entry will be held on
Wednesday, October 9,2019 at 10:00 AM [EASTERN] before Magistrate Judge Christopher H. Steger in
Chattanooga, Tennessee at the United States Courthouse and Federal Building, 900 Georgia Avenue,
Courtroom 1B.

    The Court is not required to record non−evidentiary hearings. Counsel desiring the presence of a court
reporter should make their own arrangements. If you intend to present evidence for the Court's consideration,
please telephone the Magistrate Judge's chambers at least 24 hours in advance of the hearing so the Court can
arrange for an official court reporter. Should it be impossible for counsel to participate in the hearing on the
scheduled date and time, counsel should contact Magistrate Judge Steger's chambers at
steger_chambers@tned.uscourts.gov.




                                                                     CHRISTOPHER H. STEGER
                                                                     U.S. MAGISTRATE JUDGE

                                                                     By: Katharine M Gardner
